       Case 2:19-cv-01538-DMC Document 24 Filed 02/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     ROBERTO ROBLES,                                       2:19-cv-01538 DMC
13
                                            Plaintiff, ORDER GRANTING DEFENDANT’S
14                                                     REQUEST TO MODIFY SCHEDULING
                   v.                                  ORDER
15

16   E. NGUYEN,
17                                        Defendant.
18

19        This matter having come before the Court on Defendant’s motion to modify the scheduling
20   order, and good cause appearing, the motion, ECF No. 23, is GRANTED.
21        The deadline for filing dispositive motions is extended until April 21, 2021.
22        IT IS SO ORDERED.
23        Dated: February 25, 2021
24                                                         ____________________________________
                                                           DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
                    [Proposed] Order Granting Def.’s Request to Modify the Scheduling Orde (2:19-cv-01538 DMC)
